Kavanagh, J.
Petitioner’s sole argument on appeal is that Surrogate’s Court did not have subject matter jurisdiction over the trust because it had been terminated in 2001, five years before an order was issued requiring that an accounting be performed. According to petitioner, the trust never had any assets in New York and, at the time that the petition for judicial settlement of the accounting was filed, no grantors or trustees lived in New York. SCPA 207 (1) states that the court has jurisdiction “over the estate of any lifetime trust which has assets in the state, or of which the grantor was a domiciliary of the state at the time of the commencement of a proceeding concerning the trust, or of which a trustee then acting resides in the state or, if other than a natural person, has its principal office in the state.” Petitioner was directed to perform an accounting while Garrasi was alive and did so apparently because there was some concern regarding the status of his assets. Both Garrasi, the grantor of the trust, and petitioner, one of the trustees, resided in New York at the time that the order was issued. Moreover, there is no record support for petitioner’s claim that Surrogate’s Court had previously found that “the trust had been lawfully terminated in *10762001.”* As such, we agree with Surrogate’s Court that it had subject matter jurisdiction over the trust and petitioner’s motion to dismiss the petition was properly denied.
Mercure, A.RJ, Lahtinen, Spain and Malone Jr., JJ, concur. Ordered that the order is affirmed, without costs.

 Petitioner’s only support for this claim is a two-paragraph document, signed but not notarized by the two trustees, indicating that they “agree to terminate said trust” and “their mutual resignations as trustees.” The trust has not been included in the record.